Citation Nr: 0608226	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for skin cancer

6.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to service connection for viral skin lesions 
on the buttocks, anus, and groin.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for frostbite to the 
toes with poor circulation of the legs and feet.

11.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1953 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
his request for a personal hearing by correspondence dated in 
October 2004.  He also submitted additional evidence 
pertinent to his claims, but waived agency of original 
jurisdiction consideration.  

By correspondence dated March 16, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The issues of entitlement to service connection for skin 
cancer and colon cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran is not shown to have engaged in actual combat 
with the enemy.

3.  Hypertension was not present in service and is not shown 
to be related to service.

4.  A back disability was not present in service and is not 
shown to be related to service.

5.  Chronic obstructive pulmonary disease was not present in 
service and is not shown to be related to service.

6.  Diabetes mellitus was not present in service and is not 
shown to be related to service.

7.  Gastroesophageal reflux disease was not present in 
service and is not shown to be related to service.

8.  Viral skin lesions on the buttocks, anus, and groin were 
not present in service and are not shown to be related to 
service.

9.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.

10.  Frostbite to the toes with poor circulation of the legs 
and feet was not present in service and is not shown to be 
related to service.

11.  Hearing loss was not present in service and is not shown 
to be related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to be service connected.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A back disability was not incurred in or aggravated by 
service nor may it be presumed to be service connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service nor may it be presumed to be service 
connected.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to be service connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service nor may it be presumed to be service 
connected.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Viral skin lesions on the buttocks, anus, and groin were 
not incurred in or aggravated by service nor may it be 
presumed to be service connected.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

7.  PTSD was not incurred or aggravated by service nor as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

8.  Frostbite to the toes with poor circulation of the legs 
and feet was not incurred in or aggravated by service nor may 
it be presumed to be service connected.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

9.  Hearing loss was not incurred in or aggravated by service 
nor may it be presumed to be service connected.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claims addressed in this 
decision by correspondence dated in August 2002 and in 
January 2003.  Adequate opportunities to submit evidence and 
request assistance have been provided.  All identified and 
authorized evidence relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because these 
claims are being denied any other notice requirements are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these service connection claims 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, as a preliminary matter the Board notes the 
veteran is not a combat veteran for VA purposes.  While 
records show he served in Korea for over one year and five 
months as an ammunition helper and was awarded the Korean 
Service Medal, there is no evidence of any combat awards nor 
actual combat with the enemy.  In fact, his statements as to 
events occurring in Korea primarily involve altercations with 
Korean workmen hired by the service department.  

Service medical records are negative for complaint, 
treatment, or diagnoses for any of the claimed disabilities.  
The veteran's June 1956 separation examination revealed a 
normal clinical evaluation of all systems.  His blood 
pressure was reported as 134/70.  Whispered and spoken voice 
acuity was 15/15 upon enlistment examination and on discharge 
examination.  

In his July 2002 application for VA benefits the veteran 
reported he first began receiving treatment for these 
disorders after service in approximately 1993 and 1995.  His 
spouse also provided a statement in support of his claims; 
however, her observations are considered to be of limited 
probative value as to the possible relationship to service 
since she admitted first meeting the veteran in 1989.  
Although private and VA treatment records include diagnoses 
of hypertension, back pain, chronic obstructive pulmonary 
disease, gastroesophageal reflux disease, PTSD, and 
onychomycosis and show he uses a hearing aid, there is no 
competent evidence linking these disorders to active service.  

Based upon the evidence of record, the Board finds the 
veteran's hypertension, back pain, chronic obstructive 
pulmonary disease, gastroesophageal reflux disease, and 
hearing loss were not present in service and are not shown to 
be related to service.  They are not shown by competent 
evidence to have been manifest within the first post-service 
year as to warrant a presumption of service connection.  
Diabetes mellitus is not a radiogenic disease for which 
special development is required.  

While the evidence shows the veteran has fungal toenails, 
there is no competent evidence of frostbite nor any probative 
evidence of cold injury during active service.  Similarly he 
provided photographs he claims show residual scars from the 
removal of viral skin lesions; however, there is no probative 
evidence of a skin disorder having been incurred or 
aggravated during active service.  These are not diseases for 
consideration of a presumption of service connection.  He 
also submitted a photograph of himself with ordinance he 
claimed had exposed him to asbestos, but did not indicate how 
that was related to his claims.

The Board also finds the veteran is not shown to have 
developed PTSD as a result of a stressor event verified by 
credible supporting evidence as having occurred in service.  
Although VA medical records show he was seen for panic 
disorder/PTSD, his statements provided approximately 60 years 
after service that he and a fellow serviceman were attacked 
by Korean workers and that he found a dead American soldier 
in the river are apparently incapable of verification.  
Although he completed a VA form requesting information on his 
claimed PTSD, he was unable to provide sufficient 
information, responding "can't remember" to some questions.  
He has not provided the type of specific information 
necessary for a search of corroborative records.  See 
38 C.F.R. § 3.159(c)(2).  

While the veteran believes the claimed disorders were 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds further development would be futile and that 
entitlement to service connection for these disorders must be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for back pain is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to ionizing radiation, is 
denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for viral skin lesions on 
the buttocks, anus, and groin is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for frostbite to the toes 
with poor circulation of the legs and feet is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claims and of which parties were 
expected to provide such evidence by correspondence dated in 
August 2002.  In light of the Court's decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claims are provided.

VA regulations provide that in claims involving radiation 
exposure a request will be made for any available records 
concerning exposure to radiation, including but not limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation or other records which may contain information 
pertaining to a radiation dose in service, and that all such 
records will be forwarded to the Under Secretary for Health, 
who is responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2) (2005).

In this case, the veteran claims he was exposed to radiation 
as a result of ordinance used during service in Korea and 
when he was ordered to enter a bunker in Fort Knox, Kentucky.  
Competent medical evidence includes diagnoses of colon and 
skin cancer without opinion as to etiology.  As these are 
radiogenic disease, the Board finds the preparation of a dose 
estimate is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining service 
connection claims, (2) of the information 
and evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.  These notice requirements 
are to be applied to all elements of the 
claims.

2.  The remaining claims should be 
appropriately developed under the 
provisions of 38 C.F.R. § 3.311, including 
referral for a radiation dose estimate by 
the Under Secretary for Health.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


